DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-3, 5, 7-15, and 21-27 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the followings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Also see 112 section below for more details.

“a liner defining a fresh food compartment” provided additionally to the “an interior wall” as claimed in at least claim 22.

Note: the interior wall has not been defined in the claim as part of the liner as argued upon by the applicant. Thus, the drawings must illustrate two separate structures representing the liner and the interior wall in order to be in accord with the instant claimed language.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 22 calls for the newly added limitation “a liner defining a fresh food compartment” (see line 2); and also calls for the limitation “an interior wall”. The combination of “a liner defining a fresh food compartment” and “an interior wall” constitutes new matter not supported by the specification. The liner is illustrated the structure that delimits the fresh food compartment. The liner is in the form of a wall as seen in at least Fig. 1 of applicant. However, there is no disclose of an additional interior wall, provided with the liner that defines the interior of the fresh food compartment. In view of this, the combination of “a liner 

Applicant argument that the interior wall is a portion of the claimed liner is not persuasive. There is no limitation in the claim that provide a relationship between the interior wall and the liner. There are clearly illustrated as two distinct element in the claim.

Note: for examination purposes, the interior wall will be interpreted as part of the liner.

Claim(s) 22-26 is/are indefinite for their dependency on a claim that fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5, 7-15, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 also calls for the limitation “the compartment” in line 21-22, which limitation is indefinite as it is unclear as to which of the previously recited multiple compartments the claimed limitation is referring to. Is it the fresh food compartment? The evaporator compartment? Or the door compartment? The scope of the claimed limitation is indefinite.

For examination purposes, the limitation “the compartment” found in line 21-22 will be interpreted as the door compartment.

Claim 3 calls for the limitation “the duct further includes a third portion extending vertically”; which limitation makes the claim indefinite as it is unclear if the duct comprises two separate third portions, since claim 1 already requires the duct to have a third portion that extends vertically.

For examination purposes, a third portion of the duct as recited in claim 3 will be interpreted as the third portion previously recited in claim 1.

Claim 13 calls for the limitation “the outlet”, which lacks antecedent basis.
For examination purposes, “the outlet” is interpreted as “the duct opening”.

Claim(s) 2-3, 5, 7-15, and 21 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20170122648 A1).

Regarding claim 27:

a fresh food compartment #18 defining an opening and an interior wall having a portion adjacent the opening (see Fig. 12 of Park Reproduced and Annotated below); 
a mullion adjacent the fresh food compartment and defining a lower side of the fresh food compartment (see partition wall separating fresh food compartment 18 from freezing compartment #19, Fig. 1-2, [0103]), the interior wall extending away from the mullion (see Fig. 12 below: the indicated wall extends upwardly away from the mullion); 
an evaporator compartment #50 (Fig. 12, [0088]) positioned at least partially within the fresh food compartment remote from the opening and defining an interior (see Fig. 1-2 & 12, [0088] & [0037]: #50 defines an interior that receives at least the evaporator); 
a duct #351 in fluid communication with the interior of the evaporator compartment at a first end thereof (through 351a, Fig. 15) and in communication with the fresh food compartment on a second end of the duct  (through 355a, Fig. 12-15) that is in a position adjacent the opening ([0102-0110]: herein is described the flow of air through the duct to the opening at the front of the fresh food compartment), the duct having a first portion thereof that extends downwardly from the first end (see Fig. 15), a second portion extending through the mullion (see [0103]: “at least one portion of the first duct 351 may be inserted in an internal heat insulating material of a partition wall that partitions the storage compartment into the refrigerating compartment 18 and the freezing compartment 19”), and a third portion #355 (Fig. 12) further extending vertically upward adjacent the opening to an outlet #355a in the interior wall (see Fig. 13-14), the outlet surrounding the second end of the duct (see at least Fig. 13-14 and [0108]).
a door #12 (made of #13 and #14) at least partially enclosing the opening to the fresh food compartment when in a closed position and having a door compartment #100 (see Fig. 2 & 12) extending only partially upwards along a lower portion of the door (see Fig. 2 & 12, [0043]: compartment #100 extends only partially upwards, as its height is lower than that of the door 12), the door compartment defining an upper portion (see Fig. 12: ref. numeral #100b points to the upper portion of the door) and a lower portion (see Fig. 12: ref. numeral #105b points to the lower portion of the door) and having a vent opening at #355a (see Fig. 14: the vent opening of the door compartment is the opening that receives air from #355a shown in Fig. 15) positioned adjacent the top portion of the door compartment (see Fig. 12-

    PNG
    media_image1.png
    719
    715
    media_image1.png
    Greyscale

Fig. 12 of Park Reproduced and Annotated

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, 7-10, 12-15, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20170122648 A1) in view of Lee (US 20130305767 A1).

Regarding claim 1:
Park discloses a refrigerator (Fig. 1-2 & 12-15, [0101]), comprising:
an outer housing (outer shell of refrigerator, best seen in Fig. 2); 

a mullion adjacent the fresh food compartment and defining a lower side of the fresh food compartment (see partition wall separating fresh food compartment 18 from freezing compartment #19, Fig. 1-2, [0103]); 
an evaporator compartment #50 (Fig. 12, [0088]) positioned at least partially within the fresh food compartment remote from the opening and defining an interior (see Fig. 1-2 & 12, [0088] & [0037]: #50 defines an interior that receives at least the evaporator, and door 12 comprising #13 & #14 covers the refrigerating compartment); 
a duct #351 in fluid communication with the interior of the evaporator compartment at a first end thereof (through 351a, Fig. 15), the duct comprising a second end in communication with the fresh food compartment on a second end thereof (through 355a, Fig. 12-15) in a position adjacent the opening ([0102-0110]) [Note: duct #351 communicates with the fresh food compartment 18 via housing 100b and outlet 105b), the duct having a first portion thereof that extends downwardly from the first end (see Fig. 15) and a second portion extending through the mullion (see [0103]: “at least one portion of the first duct 351 may be inserted in an internal heat insulating material of a partition wall that partitions the storage compartment into the refrigerating compartment 18 and the freezing compartment 19”), and a third portion extending vertically upwards (see Fig. 12, #355 points to the third portion);
a door #12 (made of #13 and #14) at least partially enclosing the opening to the fresh food compartment when in a closed position and having a door compartment #100 (see Fig. 2 & 12) extending only partially upwards along a lower portion of the door (see Fig. 2 & 12, [0043]: compartment #100 extends only partially upwards, as its height is lower than that of the door 12), the door compartment defining an upper portion (see Fig. 12: ref. numeral #100b points to the upper portion of the door) and a lower portion (see Fig. 12: ref. numeral #105b points to the lower portion of the door) and having a vent opening at #355a (see Fig. 14: the vent opening of the door compartment is the opening that receives air from #355a shown in Fig. 15) positioned adjacent the top portion of the compartment (see Fig. 12-14: #355a is provided adjacent the top portion of the door compartment), the vent opening  being horizontally 

    PNG
    media_image2.png
    688
    835
    media_image2.png
    Greyscale

Fig. 2 of Park Reproduced and Annotated

Park does not disclose wherein the second end of the duct is in communication with a duct opening that extends through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door.

In the same field of endeavor, Lee teaches a refrigerator (see Fig. 4) wherein the second end of the duct #132 is in communication with a duct opening through the liner, without any portion of the duct being 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Park with the second end of the duct in communication with a duct opening through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door as taught by Lee.

One of ordinary skills would have recognized that embedding the duct within the wall of the refrigerator would have provided more room for the refrigerating compartment to accommodate items to be refrigerated. Other benefits include providing an aesthetic pleasing device where the functional part are not exposed at all times; and improving the robustness of the device, at least by virtue of duct being embedded within the refrigerator.

As modified, the third portion of the duct is aligned with the duct opening.

Park does not also disclose wherein the plurality of vents are facing inward with respect to the fresh food compartment when the door is in the closed position.

However, providing the plurality of vents so that they face inward with respect to the fresh food compartment is recognized as a simple matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, rearranging the plurality of vents around the door compartment would still achieve the same effect of discharging air from the door compartment to the fresh food chamber.



One of ordinary skills would have recognized that doing so would have discharged cold air directly on items to be cooled in the refrigerating compartment; thereby, increasing the cooling effect of the refrigerator.

Regarding claim 2:
Park as modified discloses all the limitation.
Park further discloses wherein the evaporator compartment further defines an exterior opposite the interior (see face of #50 communicating with interior #18, Fig. 15); and the first portion of the duct extends downwardly from the first end along a portion of the exterior of the evaporator compartment (see Fig. 15).

Regarding claim 3:
Park as modified discloses all the limitation.
Park further discloses wherein the duct further includes a third portion #355 extending vertically from the second portion adjacent the opening to the second end (see Fig. 12 & 15).

Regarding claim 5:
Park as modified discloses all the limitation.
Park further discloses wherein the evaporator compartment is in communication with the fresh food compartment by the vent opening such that the duct directs chilled air from the evaporator compartment to the door compartment (see description of airflow in [0102-0110]).

Regarding claim 7:
Park as modified discloses all the limitation.


Regarding claim 8:
Park as modified discloses all the limitation.
Park further discloses a freezer compartment #19 separated from the fresh food compartment by the mullion (see Fig. 1-2 and [0103]).

Regarding claim 9:
Park as modified discloses all the limitation.
Park further discloses wherein the mullion defines a volume between and separated from each of the freezer compartment and the fresh food compartment (see at least volume accommodating duct 351, [0103]).

Regarding claim 10:
Park as modified discloses all the limitation.
Park further discloses wherein the evaporator compartment is a first evaporator compartment comprising a first evaporator in communication with the fresh food compartment and includes a first evaporator therein (see [0035], [0088]).

Regarding claim 12:
Park as modified discloses all the limitation.
Park further discloses wherein the evaporator compartment 50 contains a fan 70 for drawing chilled air away from the evaporator (see Fig. 12 & 15, [0035]); and the first end of the duct is positioned adjacent the fan (see Fig. 15).


Park as modified discloses all the limitations.

Park further discloses wherein the fresh food compartment defines an interior wall portion extending away from the mullion with the dyke of the door adjacent thereto (see wall of cabinet 18, Fig. 1, extending upwards from the dyke), the duct opening being defined within the interior wall portion of the liner (see rejection of claim 1); and the third portion #355 of the duct extends upwardly from the second portion in a direction away from the mullion (see Fig. 12 & 15).

Park as modified discloses wherein the third portion extending to the opening such that the opening surrounds the second end of the duct (see rejection of claim 1).

Regarding claim 14:
Park as modified discloses all the limitations.
Park further discloses wherein the second portion of the duct extends through the mullion along a path toward the door (see rejection of claim 1 and [0103]) and simultaneously toward the interior wall of the fresh food compartment (see rejection of claim 1).

Regarding claim 15:
Park as modified discloses all the limitation.
Park further discloses an air tower (formed by fan 70, shroud 75, and multi-duct 60) within the fresh food compartment (best illustrated in Fig. 9 & 12) in communication with the evaporator compartment for providing chilled air from the evaporator compartment to the fresh food compartment (see [0088-0089]).

Regarding claim 22:
Park discloses a refrigerator (Fig. 1-2 & 12-15, [0101]) comprising: 
	a liner defining a fresh food compartment #18, an opening to the fresh food compartment (see Fig. 2 of Park above), and an interior wall having a portion adjacent the opening (see Fig. 12 of Park 
a mullion adjacent the fresh food compartment and defining a lower side of the fresh food compartment (see partition wall separating fresh food compartment 18 from freezing compartment #19, Fig. 1-2, [0103]), the interior wall extending away from the mullion (see Fig. 2 above); 
an evaporator compartment #50 (Fig. 12, [0088]) positioned at least partially within the fresh food compartment remote from the opening and defining an interior (see Fig. 1-2 & 12, [0088] & [0037]: #50 defines an interior that receives at least the evaporator); 
a duct #351 in fluid communication with the interior of the evaporator compartment at a first end thereof (through 351a, Fig. 15) and in communication with the fresh food compartment on a second end thereof (through 355a, Fig. 12-15) in a position adjacent the opening ([0102-0110]), the duct having a first portion thereof that extends downwardly from the first end (see Fig. 15), a second portion extending through the mullion (see [0103]: “at least one portion of the first duct 351 may be inserted in an internal heat insulating material of a partition wall that partitions the storage compartment into the refrigerating compartment 18 and the freezing compartment 19”), and third portion #355 (Fig. 12) further extending vertically upward adjacent the opening to an outlet #355a in the interior wall (see Fig. 13-14), the outlet surrounding the second end of the duct (see at least Fig. 13-14 and [0108]); and 
a door #12 (made of #13 and #14) at least partially enclosing the opening to the fresh food compartment when in a closed position and having a door compartment #100 (see Fig. 2 & 12) extending only partially upwards along a lower portion of the door (see Fig. 2 & 12, [0043]: compartment #100 extends only partially upwards, as its height is lower than that of the door 12), the door compartment defining an upper portion (see Fig. 12: ref. numeral #100b points to the upper portion of the door) and a lower portion (see Fig. 12: ref. numeral #105b points to the lower portion of the door) and having a vent opening at #355a (see Fig. 14: the vent opening of the door compartment is the opening that receives air from #355a shown in Fig. 15) positioned adjacent the top portion of the compartment (see Fig. 12-14: #355a is provided adjacent the top portion of the door compartment), the vent opening  being horizontally aligned with and in communication with the second end of the duct to direct air into the door compartment (see Fig. 12-15: the vent opening on the door compartment is horizontally aligned with the second end of 

Park does not disclose wherein the second end of the duct is in communication with the door compartment without any portion of the duct being positioned within the door, and with only the duct opening contacting the door.

In the same field of endeavor, Lee teaches a refrigerator (see Fig. 4) wherein the second end of the duct #132 is in communication with the door compartment #140 without any portion of the duct being positioned within the door, and with only the duct opening contacting the door (see Fig. 4, [0075] & [0135]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Park with the second end of the duct in communication with the door compartment without any portion of the duct being positioned within the door, and with only the duct opening contacting the door as taught by Lee.

One of ordinary skills would have recognized that embedding the duct within the wall of the refrigerator would have provided more room for the refrigerating compartment to accommodate items to be refrigerated. Other benefits include providing an aesthetic pleasing device where the functional part are not exposed at all times; and improving the robustness of the device, at least by virtue of duct being well secured within the refrigerator.

Park does not also disclose wherein the plurality of vents are facing inward with respect to the fresh food compartment when the door is in the closed position.

However, providing the plurality of vents so that they face inward with respect to the fresh food compartment is recognized as a simple matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In the instant case, rearranging the plurality of vents around the door compartment would still achieve the same effect of discharging air from the door compartment to the fresh food chamber.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Park with the plurality of vents facing inward with respect to the fresh food compartment when the door is in the closed position.

One of ordinary skills would have recognized that doing so would have discharged cold air directly on items to be cooled in the refrigerating compartment; thereby, increasing the cooling effect of the refrigerator.

Regarding claim 23:
Park as modified discloses all the limitation.
Park further discloses a door #12 (made of #13 and #14) at least partially enclosing the opening to the fresh food compartment when in a closed position, the door defining a door dyke extending inwardly within the fresh food compartment around a periphery of the door (see at least Fig. 12), a vent opening (see Fig. 14: the vent opening is the opening of the flow passage defined by the structural outlet at #355a) in communication with the second end of the duct extending horizontally through the door dyke (see Fig. 12-15: the vent opening on the door compartment is horizontally aligned with the second end of the duct, and the two structures are in fluid communication by virtue of air leaving the evaporator compartment to be discharged into the door compartment).

Regarding claim 24:
Park as modified discloses all the limitation.
Park further discloses wherein the door includes a door compartment positioned along the door and partially defined by the door dyke (see at least Fig. 12), the door compartment defining an upper portion (see Fig. 12: ref. numeral #100b points to the upper portion of the door) and a lower portion (see Fig. 12: ref. numeral #105b points to the lower portion of the door), the vent opening positioned adjacent the top portion of the door compartment (see at least Fig. 12-14), the lower portion of the compartment being open to the fresh food compartment (see at least Fig. 12: the lower portion of the door compartment is in communication with the fresh food compartment via #105b).

Regarding claims 21 and 25:
Park as modified discloses all the limitations.
Park further discloses wherein the door compartment is configurable in a closed condition ([0033]), wherein the door compartment is enclosed except for the vent opening positioned adjacent the top portion of the door compartment and at least one lower vent #105b positioned within the lower portion of the compartment such that the lower portion of the compartment is open to the fresh food compartment (see at least Fig. 12, description of the specifics of the door in [0086-0087], and [0110] & [0115]).

Park as modified discloses wherein the plurality of vents is oriented/faces toward a rear of the fresh food compartment (see rejection of claim 1 above).

Regarding claim 26:
Park as modified discloses all the limitations, except for wherein the thickness of the second portion of the duct is greater than the thickness of the third portion of the duct; and the width of the third portion of the duct is greater than the width of the second portion of the duct.



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of park with the thickness of the second portion of the duct being greater than the thickness of the third portion of the duct; and the width of the third portion of the duct being greater than the width of the second portion of the duct.

One of ordinary skills would have recognized that doing so would have allowed for an effective integration of the duct portions within the refrigerator, with the benefits of reducing the bulkiness of the device.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20170122648 A1) in view of Lee (US 20130305767 A1), and further in view of Venkatakrishnan (US 20080148761 A1).

Regarding claim 11:
Park as modified discloses all the limitations, but does not specifically disclose wherein a second evaporator compartment is positioned adjacent the freezer compartment and containing a second evaporator, the second evaporator compartment being in fluid communication with the freezer compartment.

Venkatakrishnan teaches the provision of a second evaporator compartment 230 positioned adjacent the freezer compartment 101, wherein the evaporator compartment contains a second evaporator 210, the second evaporator compartment being in fluid communication with the freezer compartment ([0028]).



One of ordinary skills would have recognized that doing so would have provided faster cooling to the freezer compartment; thereby, improving the efficiency of the evaporator.

Response to Arguments
Applicant's arguments filed on 05/10/2021 have been fully considered.

The objection to the drawings have been partially overcome by the amendments. The examiner maintains the position that because claim 22 requires both a liner and an interior wall, the drawings must illustrate the claimed structures as separate elements.

Applicant argument that the claimed interior wall is a portion of the claimed liner is not persuasive, given that the claim does not provide a specific relationship between the interior wall and the liner.

The 112 rejections of the last office action have been partially overcome by the amendments. The examiner maintains the position that the combination of “a liner defining a fresh food compartment” and “an interior wall” constitutes new matter not supported by the specification. Applicant argument that the interior wall is a portion of the claimed liner is not persuasive. There is no limitation in the claim that provide a relationship between the interior wall and the liner. They elements are clearly illustrated as two distinct elements in the claim.

With respect to the 102 rejection of claim 27, applicant submitted that the asserted openings in the secondary duct of Park cannot teach the claimed "outlet in the interior wall" as the outlets are not defined in a structure that is a portion of the refrigerator liner.



With respect to the 103 rejection, applicant submitted that nothing in Park or Lee, taken singly or in combination, teaches a refrigerator having a duct with a third portion extending vertically upward aligned with a duct opening that extends through the liner. This argument is not persuasive for the following reason:

Park clearly discloses a third portion #355 (Fig. 12) of the duct that extends vertically upwards. Park does not disclose wherein the second end of the duct is in communication with a duct opening that extends through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door. Nonetheless, in the same field of endeavor, Lee teaches a refrigerator (see Fig. 4) wherein the second end of the duct #132 is in communication with a duct opening through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door (see Fig. 4, [0075] & [0135]). Thus, it would have been an obvious mechanical expedient for one of ordinary skills in the art to have provided the apparatus of Park with the second end of the duct in communication with a duct opening through the liner, without any portion of the duct being positioned within the door, and with only the duct opening contacting the door, by embedding the duct within the wall of the refrigerator as taught by Lee. The benefit of doing so include providing more room for the refrigerating compartment.

As modified, the third portion of the duct is aligned with the duct opening.



Applicant argument with respect to the orientation of the plurality of vents is not persuasive.

The examiner maintains the position that because rearranging the plurality of vents around the door compartment would still achieve the same effect of discharging air from the door compartment to the fresh food chamber; and because it has been held that where the difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)); it would have been an obvious mechanical expedient for one of ordinary skills in the art to have further provided the apparatus of Park with the plurality of vents facing inward with respect to the fresh food compartment when the door is in the closed position. The benefit of doing so include discharging cold air directly on items to be cooled in the refrigerating compartment; thereby, increasing the cooling effect of the refrigerator.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763